        Case 1:11-cv-10230-MLW Document 563 Filed 06/27/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT                  )
SYSTEM, on behalf of itself and all others   )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-10230-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
                                             )
ARNOLD HENRIQUEZ, MICHAEL T.                 )
COHN, WILLIAM R. TAYLOR,                     )
RICHARD A. SUTHERLAND, and those             )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-12049-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
THE ANDOVER COMPANIES                        )
EMPLOYEE SAVINGS AND PROFIT                  )
SHARING PLAN, on behalf of itself, and       )
JAMES PEHOUSHEK-STANGELAND,                  )
and all others similarly situated,           )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 12-11698-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )

            ERISA COUNSEL’S SUBMISSION IN RESPONSE TO COURT’S
               REQUEST REGARDING FEE AWARD CALCULATION
        Case 1:11-cv-10230-MLW Document 563 Filed 06/27/19 Page 2 of 4



       Keller Rohrback, LLP, Zuckerman Spaeder, LLP, and McTigue Law, LLP (“ERISA

Counsel”) respectfully submit this response to the Court’s request during the hearing on June 26,

2019, that counsel provide the Court with the allocation of fees based on the original fee award

in this case. Pursuant to the discussion at the June 26, 2019 hearing, the fees, expenses, and

interest distributed to counsel are reflected on page 88 of the Special Master’s Report and

Recommendations, ECF No. 357. ERISA Counsel have received $7,890,794.09 (including

interest on fees and expenses) from the fee award of November 2, 2016. The Special Master’s

chart that is excerpted below shows how the fees, interest on fees and expenses were allocated

among the firms.

        Firm                 Fees         Interest on Fees       Expenses              Total

 Keller Rohrback         $2,484,708.33            $1,685.26       $342,766.63        $2,829,160.22

 McTigue Law             $2,484,708.34            $1,685.26        $50,176.39        $2,536,569.99

 Zuckerman               $2,484,708.34            $1,685.26        $38,670.29        $2,525,063.88
 Spaeder
ECF 357, pg. 88.

       ERISA Counsel will provide the Court in their supplemental filing the fees that they are

seeking, with a breakdown by firm.



Dated: June 27, 2019                          Respectfully submitted,

                                                 KELLER ROHRBACK L.L.P.

                                              By: /s/ Lynn Lincoln Sarko
                                                 Lynn Lincoln Sarko
                                                 T. David Copley
                                                 Laura R. Gerber
                                                 1201 3rd Avenue, Suite 3200
                                                 Seattle, WA 98101
                                                 Tel.: (206) 623-1900

                                                 ERISA Counsel for Class Representatives The
                                                 Andover Companies Employee Savings and
                                                 Profit Sharing Plan and James Pehoushek-
                                                 Stangeland
Case 1:11-cv-10230-MLW Document 563 Filed 06/27/19 Page 3 of 4




                            By: /s/ J. Brian McTigue
                               J. Brian McTigue
                               James A. Moore
                               McTIGUE LAW LLP
                               4530 Wisconsin Ave, NW, Suite 300
                               Washington, DC 20016
                               Phone: 202-364-6900


                            By: /s/ Carl S. Kravitz
                               Carl S. Kravitz
                               ZUCKERMAN SPAEDER, LLP
                               1800 M Street, NW
                               Washington, DC 20036
                               Phone: 202-778-1800

                               ERISA Counsel for Class Representatives
                               Arnold Henriquez, Michael T. Cohn, William R.
                               Taylor, and Richard A. Sutherland
          Case 1:11-cv-10230-MLW Document 563 Filed 06/27/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 27, 2019, I electronically filed the above with the Clerk of

the Court using the CM/ECF system, which in turn sent notice to all counsel of record.



                                               /s/ Lynn Lincoln Sarko
                                                Lynn Lincoln Sarko
4850-0267-7659, v. 1
